         Case 1:18-cr-00905-LTS       Document 102 Filed 12/17/19 Page 1of1
                                                U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building       ·--·· ----·-       ....   _ ---·-··--
                                                                                                                ..
                                                   One Saint Andre\\· 's Plaza
                                                   New York. New York 10007
                                                                                  1   I LSDC SD\:Y                            .,
                                                                                      j
                                                                                      1   DOCU:\lc"'T
                                                                                  11 .         .     l   L."                       i
                                                   December 17, 2019                  i LLECTR'.):\!CALLY FILED 1·
                                                                                           r JC#.                                  ;

BYECF
                                                                                                                ·-72:-1·770ZL-·1 i
The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Darren Li, S2 18 Cr. 905 (LTS)

Dear Judge Swain:

       The Government writes, with the consent of defense counsel, to respectfully request that a
change of plea hearing be scheduled for December 17, 2019, at 3:30 p.m. The Government has
spoken with your Honor's law clerk and understands that the Court is available at that time.

                                                    Respectfully submitted,

                                                    GEOFFREY BERMAN
SO ORDERED:                                         United States Attorney



                                                    Alexandra Rothman
                                                    Assistant United States Attorney
                                                    (212) 637-2580

   cc: Edgar Fankbonner, Esq. (by ECF)
